Title: To James Madison from Lawrence Taliaferro, 16 December 1787
From: Taliaferro, Lawrence
To: Madison, James


Dear Sir,
Rose Hill Decemr: the 16th 1787
I recd: your vary Frendly Letter from New york sumtime ago & Am Much Oblige to you for the Information you gave Me of My Nephu John Taliaferro at Princetown. I am sorry to inform you that the Federal Sistum is rufly Handeld by sum vary Able Men in this State tho. we have sum vary good & Able Men that are Frends to that & thear Cuntary & Wish it to be Adopted as spedily as Posable. I am inform’d that that Exilent good Man Genl: Washington has Offer’d himself for the Spring convention & it is the sincere Wish & desier of Myself & a Grate Many others that you will Also represent the Peopel of this County in the Spring Convention & we Earnestly Beg that you will be hear sum time before the Elextion for even those that are Oppos’d to the Federal Sistum wish to have an Opportunity of conversing with you on it. I dare say you will be gratly suppd: to hear that it is report’d that you Are Opos’d to the Sistum & I was told the other day that you ware Actually writing a Pece against it. I am a vary pore Penman & dont wish to take up two Much of you time in reding a Long Letter or I could give you a grat many More Instances of the Rancor of the Enemes to Peac & Good Goverment & will only repet our ernest desier that you will be hear a Week or two before the Elextion by which Menes I make n[o] doubt but the Citicens of this state wi[ll] be prevented from being led into an Err[or] by a few Men that seme vary ernest in doing it. Am Dr Sir with the Gratest Esteme your Most Obt: Huml: Set
Lawe: Taliaferro
